BUSSEY, Judge.
Plaintiff in Error, Robert E. Blaylock, hereinafter referred to as Defendant, was charged by Information on the 1st day of July, 1965, in the Municipal Criminal Court of the City of Tulsa, with the offense of actual physical control of a motor vehicle while under the influence of intoxicating liquor. Thereafter, on September 27, 1965, jury trial was waived and on December 9, 1965, a non-jury trial commenced before Judge Luther P. Lane. The trial was continued to December 14, 1965, and after argument of counsel, the Judge passed the case to December 30, 1965 for decision, at which time he found defendant guilty as charged. Motion for New Trial was overruled and defendant was fined $100.00 and sentenced to the county jail for a period of four months, with the jail sentence suspended. From this judgment and sentence, defendant appeals.
In order to meet the increased burdens of a huge caseload, this Court, Garbey v. State, 397 P.2d 523, has found it increasingly necessary to implement the provisions of 20 O.S. § 47, as amended by Laws 1953, S.B. 450, § 2, the same providing :
“In a misdemeanor case, where a careful reading of the briefs of the appellant and the State, as well as a careful examination of the record or casemade, discloses no reversible error, and where there is ample evidence to support the verdict of the jury (or judgment of the court in absence of the jury), and judgment rendered, this court may affirm such judgment by summary order, or brief statement, or by opinion of length, as the court may see fit.”
We feel this is a case where it is unnecessary to recite the evidence or the law but that in order to speed up the disposition of the many cases pending on appeal, the case should properly be disposed of by memorandum opinion, as authorized by the Legislature, 20 O.S. § 47, supra.
We have carefully examined the record and briefs of counsel and are of the opinion that the evidence supports the findings of the Judge, and that the record is free from fundamental error. We are of the opinion that the judgment and sentence appealed from should be, and the same is hereby, affirmed.
BRETT, J., and NIX, P. J., concur.